Filed 9/10/15 In re D.F. CA4/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                    COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                           STATE OF CALIFORNIA



In re D.F., a Person Coming Under the
Juvenile Court Law.
                                                                 D067714
THE PEOPLE,

         Plaintiff and Respondent,                               (Super. Ct. No. J257618)

         v.

D.F.,

         Defendant and Appellant.


         APPEAL from orders of the Superior Court of San Bernardino County, Barbara A.

Buchholz, Judge. Affirmed and remanded with instructions.



         Wayne C. Tobin, under appointment by the Court of Appeal, for Defendant and

Appellant.

         Kamala D. Harris, Attorney General, Gerald A. Engler, Chief Assistant Attorney

General, Julie L. Garland, Assistant Attorney General, Charles C. Ragland and Kristen

Hernandez, Deputy Attorneys General, for Plaintiff and Respondent.
       D.F. appeals the juvenile court's orders declaring him a ward of the court under

Welfare and Institutions Code section 6021 and placing him on probation. D.F. contends

the court erred in denying his motion to suppress evidence because he was detained by

police without reasonable suspicion. D.F. also contends the court failed to make

declarations on the record as to whether the charges against him were felonies or

misdemeanors. We remand for the juvenile court to declare whether D.F.'s firearm

possession offense is a felony or misdemeanor. The orders are otherwise affirmed.

                   FACTUAL AND PROCEDURAL BACKGROUND

       Around 2:00 a.m. San Bernardino police officers Steve Taylor and Brandon

Nelson were dispatched to the 1700 block of West Union Street after the police received

a report that approximately seven gunshots were heard in the vicinity. The officers were

patrolling separately and Nelson arrived at the scene first, minutes after receiving the call.

Nelson was traveling westbound on the 1600 block of the street and Taylor was traveling

eastbound. Nelson saw a 12-year-old boy standing on the sidewalk in front of the house

at 1688 West Union Street and pulled over. When he got out of his car he saw 16-year-

old D.F. was standing in the front yard of the same house, which appeared dark except

for the porch light.

       Nelson thought D.F.'s presence in the yard was suspicious. He asked the boys if

they had seen anything or heard gunshots in the area and the 12-year-old responded he



1     All further statutory references are to the Welfare and Institutions Code unless
otherwise indicated.

                                              2
had not. Nelson searched the 12-year-old and while doing so asked D.F. why he was

outside and if he had identification. D.F. responded that his girlfriend lived in the house

and he was leaving to go home. Nelson told D.F. to come over the yard's fence to the

sidewalk to talk with him. By this time Taylor had arrived and was standing next to

Nelson while Nelson searched the 12-year-old. D.F. complied with Nelson's request and

climbed over the fence to the sidewalk where Nelson was standing. Nelson then asked

D.F. if he possessed anything illegal on his person. D.F. responded that he had a gun in

his pocket. Nelson handcuffed D.F. then searched him and discovered a handgun in

D.F.'s left front pant pocket. Nelson testified the interaction from the time he arrived at

the scene until he handcuffed D.F. lasted approximately five minutes.

       The district attorney filed a petition under section 602 alleging D.F. committed the

offenses of possession of a firearm by a minor (Pen. Code § 29610, count 1) and

possession of live ammunition by a minor (Pen. Code § 29650, count 2). D.F. filed a

motion to suppress all evidence obtained before his arrest, asserting it was obtained

during an unlawful detention. The prosecutor opposed the motion contending the

evidence was obtained during a consensual encounter. The juvenile court denied the

motion, agreeing with the prosecutor that there was no detention. The court also found

the allegations in count 1 true and dismissed count 2. At a subsequent hearing, the court

declared D.F. a ward of the court and placed him on probation.

       While on probation, D.F. was detained again for breaking into a home in Colton,

California. D.F. was identified by a neighbor who saw him and two other men jump the

fence of the home. The district attorney filed a second petition under section 602 alleging

                                              3
D.F. committed first degree residential burglary (Pen. Code § 459, count 1) and prowling

(Pen. Code § 647, subd. (h), count 2). The petition was later amended to add an

allegation of second degree commercial burglary (Pen. Code § 459, count 3.). At the

dispositional hearing, the court dismissed counts 1 and 2, and D.F. admitted the

allegation in count 3. The juvenile court stated the level of the offense was a felony,

declared D.F. a continued ward of the court, and placed him in the custody of his mother.

                                       DISCUSSION

                                              I

       D.F. contends the juvenile court erred in denying his motion to suppress because

the discovery of the gun was a product of a detention that was not supported by

reasonable suspicion of criminal activity. Our review of a ruling on a motion to suppress

in a juvenile court proceeding is the same as our review of a motion to suppress in an

adult criminal proceeding. This court defers to the juvenile court's factual findings when

supported by substantial evidence (People v. Camacho (2000) 23 Cal. 4th 824, 830) and

exercises independent judgment to determine if the facts found by the juvenile court

support its determination that the search was reasonable under the Fourth Amendment.

(Ibid.; People v. Brown (2015) 61 Cal. 4th 968, 975.)

                                             A

       "Police contacts with individuals may be placed into three broad categories

ranging from the least to the most intrusive: consensual encounters that result in no

restraint of liberty whatsoever; detentions, which are seizures of an individual that are

strictly limited in duration, scope, and purpose; and formal arrests or comparable

                                              4
restraints on an individual's liberty." (In re Manuel G. (1997) 16 Cal. 4th 805, 821.)

"Consensual encounters do not trigger Fourth Amendment scrutiny." (Ibid.)

       To lawfully detain an individual, an officer must have a reasonable, articulable

suspicion that the person has committed or is about to commit a crime. (In re Manuel G.,

supra, 16 Cal.4th at p. 821.) A "detention does not occur when a police officer merely

approaches an individual on the street and asks a few questions. [Citation.] As long as a

reasonable person would feel free to disregard the police and go about his or her business,

the encounter is consensual and no reasonable suspicion is required on the part of the

officer. Only when the officer, by means of physical force or show of authority, in some

manner restrains the individual's liberty, does a seizure occur. [Citations.]" (Ibid.)

       There is no bright-line distinction between a consensual encounter and a detention.

To make such a determination the court must examine the totality of the circumstances.

(In re Manuel G., supra, 16 Cal.4th at p. 821.) "Circumstances establishing a seizure

might include any of the following: the presence of several officers, an officer's display

of a weapon, some physical touching of the person, or the use of language or of a tone of

voice indicating that compliance with the officer's request might be compelled.

[Citations.] The officer's uncommunicated state of mind and the individual citizen's

subjective belief are irrelevant in assessing whether a seizure triggering Fourth

Amendment scrutiny has occurred." (Ibid.) "In some circumstances, a child's age

'[affects] how a reasonable person' in the suspect's position 'would perceive his or her

freedom to leave.' " (J.D.B. v. North Carolina (2011) 564 U.S. __ [131 S. Ct. 2394, 2402-

2403].)

                                              5
       For a detention to be lawful, "the circumstances known or apparent to the officer

must include specific and articulable facts [which would cause the officer] to suspect that

(1) some activity relating to crime has taken place or is occurring or about to occur, and

(2) the person [the officer] intends to stop or detain is involved in that activity."

(In re Tony C. (1978) 21 Cal. 3d 888, 893.) "[T]he reasonable suspicion standard . . . is

not a particularly demanding one, but is, instead, 'considerably less than proof of

wrongdoing by a preponderance of the evidence.' " (People v. Letner (2010) 50 Cal. 4th
99, 146 (Letner).) This approach allows officers to draw on their own training and

experience in deciding whether criminal activity is afoot. (United States v. Arvizu (2002)

534 U.S. 266, 273.) The detention is valid so long as the officer can " ' "provide some

objective manifestation that the person detained may be involved in criminal activity." ' "

(Letner, at p. 145.)

                                               B

       Here, the facts support D.F.'s contention that he was detained at the time he

admitted having a gun. The contact began while D.F. and Nelson were separated by a

fence and D.F. stood in the yard of his girlfriend's house. At that point, D.F. perhaps

could have left the scene and gone back inside his girlfriend's house. However, Nelson

then told D.F. to come over the yard's fence. D.F. complied with Nelson's request that he

climb over the fence and come to where the two uniformed officers were standing, and

where D.F.'s 12-year-old companion was already detained and being searched by Nelson.

A show of force was created both by the presence of Nelson and Taylor, two uniformed

officers, and by the fact that the other minor was being physically searched by Nelson at

                                               6
the time. Given these facts, a reasonable person of D.F.'s age would not have felt free to

either leave or to disregard the questions asked by Nelson.2

       D.F. next asserts suppression was required because Nelson detained D.F. without

reasonable suspicion of criminal activity. D.F. asserts it was unreasonable for Nelson to

detain him because Nelson and Taylor had no information suggesting the gunshots were

fired by two African-American males, there was no odor of gunpowder or spent casings

at the location where the detention occurred, and Nelson had not investigated the 1700

block of West Union Street where the shots were reportedly fired. D.F. also points to the

fact that his girlfriend later came outside and identified D.F. as her boyfriend.

       These facts, however, did not negate other facts and circumstances supporting

Nelson's detention of D.F. (See Letner, supra, 50 Cal.4th at 146 ["the possibility of

innocent explanations for the factors relied upon by a police officer does not necessarily

preclude the possibility of a reasonable suspicion of criminal activity."].) Nelson and

Taylor were responding to a report that approximately seven gunshots were heard coming

from the block immediately west of where D.F. and his 12-year-old companion were

standing at the time Nelson arrived. Further, the boys were outside at 2:00 a.m., far past

the 10:00 p.m. curfew in effect for minors at the time, and were standing in the yard of a

home that was dark and appeared locked for the night. These facts supported the officers'

suspicion that D.F. might have been involved in the reported gunfire. (See People v.


2      The fact that Nelson phrased his request for D.F. to come over the fence as a
question and not a demand does not mean there was no detention. (See In re J.G. (2014)
228 Cal. App. 4th 402, 412 ["phrasing a statement as a request rather than a command
[does not] necessarily prevent[] a detention from occurring."].)
                                              7
Castaneda (1995) 35 Cal. App. 4th 1222, 1229-1230 [reasonable suspicion existed where

the defendant was sitting in a parked car, late at night, in an otherwise abandoned

commercial industrial area where police were investigating a reported burglary].)

Accordingly, Nelson's detention of D.F. and subsequent retrieval of the gun after D.F.

admitted it was in his pocket did not run afoul of the Fourth Amendment. The court did

not err in denying D.F.'s motion to suppress.

                                             II

       D.F. next contends the juvenile court erred in failing to declare on the record

whether the firearm possession and burglary offenses were felonies or misdemeanors, as

required by section 702. With respect to the burglary offense, the juvenile court

expressly declared the offense was a felony on the record. The juvenile court, however,

did not make a declaration with respect to the firearm possession offense. As the

Attorney General concedes, remand is warranted for the juvenile court to make an

express declaration with respect to this offense.

       "If the minor is found to have committed an offense which would in the case of an

adult be punishable alternatively as a felony or a misdemeanor, the court shall declare the

offense to be a misdemeanor or felony." (§ 702.) An express declaration by the court is

mandatory. (In re Manzy W. (1997) 14 Cal. 4th 1199, 1204 (Manzy W.); see Cal. Rules of

Court, rule 5.780(e)(5).) In addition to serving an administrative purpose, the

requirement that the juvenile court declare whether a " 'wobbler' " offense is a

misdemeanor or felony "serves the purpose of ensuring that the juvenile court is aware of,



                                             8
and actually exercises, its discretion under Welfare and Institutions Code section 702."

(Manzy W., at p. 1207.)

       The fact that a section 602 petition sustained by the juvenile court describes a

charged offense as a felony does not by itself indicate compliance with the court's

statutory obligation to explicitly declare whether the offense is a felony or misdemeanor.

(In re Kenneth H. (1983) 33 Cal. 3d 616, 619-620.) Likewise, juvenile court minutes

containing a notation that the court found the minor committed a charged felony offense

does not establish compliance with the court's statutory obligation to explicitly declare

whether the offense is a felony or misdemeanor if the hearing transcript does not support

the notation. (In re Dennis C. (1980) 104 Cal. App. 3d 16, 23.)

       Failure to make an express declaration does not result in " 'automatic' " remand.

(Manzy W., supra, 14 Cal.4th at p. 1209.) The record in a given case may show that the

juvenile court, despite its failure to comply with the statute, was aware of its duty and

exercised its discretion to determine the felony or misdemeanor nature of a wobbler.

(Ibid.) "In such case, when remand would be merely redundant, failure to comply with

the statute would amount to harmless error." (Ibid.) The key issue is "whether the record

as a whole establishes that the juvenile court was aware of its discretion to treat the

offense as a misdemeanor and to state a misdemeanor-length confinement limit." (Ibid.)

       Here, with respect to D.F.'s burglary offense, the court stated the "[l]evel of the

offense is a felony" at the dispositional hearing. The minute order for the hearing states

the "court finds [the] offense(s) would be a felony if committed by an adult." That order

also states "The minor voluntarily admits allegation Count 3 01/16/2015 PC459

                                              9
misdemeanor on subsequent petition filed 01/21/12015" and "The court finds true as to

the following allegation: Count 3 01/16/2015 PC459 misdemeanor on subsequent petition

filed 01/21/2015." D.F. contends these second two notations show a discrepancy and

contradict the earlier statement in the order and the trial court's statement at the hearing

that the offense was being treated as a felony. He argues that in addition to stating the

level of the offense was a felony, the court was also explicitly required to state it was

exercising its discretion to treat the offense as a felony. We disagree.

       Under the statute the court was required to "declare the offense to be a

misdemeanor or felony." (§ 702.) The hearing transcript shows the juvenile court made

the requisite declaration, stating clearly: "Level of the offense is a felony." This

statement was not vague, as D.F. asserts, and demonstrated both the court's awareness of

its discretion and proper exercise of that discretion. No further statement concerning the

court's awareness of its discretion was required. (See Manzy W., supra, 14 Cal.4th at p.

1204 [the statute "requires an explicit declaration by the juvenile court whether an

offense would be a felony or misdemeanor in the case of an adult."].)

       In contrast, with respect to D.F.'s earlier firearm possession offense the court made

no declaration concerning the level of the offense. Remand is not necessarily required in

the absence of an express declaration if the record otherwise shows the court's awareness

and exercise of its discretion. (Manzy W., supra, 14 Cal.4th at p. 1209.) The record here,

as the Attorney General concedes, does not support such a conclusion and remand is

warranted.



                                              10
                                      DISPOSITION

       The matter is remanded for the limited purpose of an express declaration by the

juvenile court whether the firearm possession offense is a felony or misdemeanor. The

juvenile court's orders are otherwise affirmed.



                                                                               IRION, J.

WE CONCUR:



MCCONNELL, P. J.



O'ROURKE, J.




                                            11